Citation Nr: 0732603	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an effective date earlier than May 9, 2003 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1985 and from December 1986 to November 1989.  This matter 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from an April 2004 rating decision, by the 
Oakland, California, Regional Office (RO), which granted 
service connection for PTSD and assigned a 70 percent 
evaluation, effective May 9, 2003.  The veteran perfected a 
timely appeal of the effective date assigned.  

On July 10, 2007, the veteran and her spouse appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO in San Francisco, 
California.  A transcript of that hearing is of record.  At 
the hearing, the veteran submitted additional evidence for 
which she has provided written waiver of RO review under 38 
C.F.R. § 20.1304.  

By a rating action of December 2005, the RO increased the 
evaluation for right knee pain related to thinning cartilage 
from 0 percent to 40 percent, effective July 16, 2005.  A 
notice of disagreement with the effective date assigned was 
received in May 2006, and a statement of the case as issued 
in February 2007.  However, the record contains no 
substantive appeal with respect to that issue, and it has not 
been certified to the Board.  Therefore, that issue is not in 
appellate status, and will not be addressed by the Board at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2007).  


FINDINGS OF FACT

1.  The RO received the veteran's original claim for service 
connection for a nervous disorder on December 18, 1989, 
within one year of her discharge from service.  

2.  In a November 1990 letter, the RO advised the veteran 
that her claim was denied because she failed to provide 
documentation of her separation from military service and her 
service medical records, as the RO had been unable to copies 
of those records.  The veteran did not respond to RO's 
letter.  

3.  On May 9, 2003, the RO received the veteran's request to 
reopen her claim for service connection for PTSD due to 
personal assault.  

4.  Service medical records dated in November 1989, and 
received by the RO in May 2003, document that the veteran 
reported a history of depression, frequent trouble sleeping, 
and nervousness prior to discharge from service.  Military 
personnel records in 1988 and 1989 reflect poor performance 
reviews.  

5.  Subsequently, in a rating action of April 2004, the RO 
assigned an effective date of May 9, 2003, for the grant of 
service connection for PTSD; the RO granted service 
connection for PTSD based in part on the new service medical 
records.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
December 1, 1989, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(q) (2) (2007); 38 C.F.R. § 3.156(c) (as 
amended, effective October 6, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

In the case at hand, the Board has determined that the 
veteran is entitled to an effective date of December 1, 1989, 
for service connection for PTSD.  This is the earliest 
possible effective date for the award and represents a full 
grant of the benefit sought on appeal.  Consequently, no 
further action is required under the VCAA or the implementing 
regulation.  

II.  Factual background.

On December 18, 1989, the veteran filed a claim for service 
connection for a nervous disorder (VA Form 21-526).  
Submitted in support of the veteran's claim was a VA hospital 
summary, which shows that the veteran was admitted to the 
hospital in December 1989 for detoxification.  It was noted 
that she began using the drug while in the military and, 
after being introduced to cocaine, her habit progressively 
increased over the past eight months.  The veteran complained 
of some depressed mood, anhedonia and increased appetite.  
The discharge diagnoses were cocaine dependence and alcohol 
abuse due to extreme psychological stressors.  

By letter dated in January 1990, the RO informed the veteran 
that they were processing her claim; however, their action 
could not be competed without supporting documents, including 
a copy of her separation papers.  The RO indicated that they 
had requested the service medical records from the service 
department, but requested that the veteran provided any 
copies that she had in her possession.  Similar letters were 
sent to the veteran in April and August 1990.  

By letter dated in November 1990, the RO advised the veteran 
that her claim was denied because she failed to provide 
documentation of her separation from military service and her 
service medical records, as the RO had been unable to copies 
of those records.  The veteran did not appeal that decision 
within one year of the notification.  

According to a VA Form 21-526, received May 9, 2003, the 
veteran filed a claim seeking entitlement to service 
connection for PTSD due to military sexual trauma.  

Submitted in support of the veteran's claim were service 
medical records for the period from December 1986 to November 
1989.  These records show that the veteran was evaluated for 
cocaine addiction in October 1989.  She was placed on profile 
on October 13, 1989 due to emotional difficulties.  At the 
time of the outprocessing examination, on November 4, 1989, 
the veteran reported being depressed; she reported a history 
of frequent trouble sleeping, depression, and nervous 
trouble.  It was observed that the veteran manifested 
neurological and psychological symptoms related to cocaine 
use.  On November 8, 1989, the veteran reported feelings of 
vulnerability, depression and anger.  On November 14, 1989, 
the veteran reported having stress headaches; it was noted 
that she had multiple stressors, including work, being 
released from the Army, pending sentencing.  


On the occasion of a VA examination in March 2004, the 
examiner concluded that the veteran had PTSD.  The examiner 
noted that there was ample evidence that a personal assault 
occurred.  He stated that the veteran had a chronic mental 
condition that originated while she was no active duty in the 
military.  Specifically, the depression for which she was 
seen while on active duty was related to this.

By a rating action in April2004, the RO granted service 
connection for PTSD, effective May 9, 2003.  

At her personal hearing in July 2007, the veteran testified 
that she filed an original claim for a nervous disorder in 
December 1989.  It was argued that VA failed to follow up the 
letters sent to the veteran in 1990 requesting service 
medical records.  The veteran indicated that she was under 
the impression that the VA would take care of obtaining 
whatever records were needed, and there was no need for her 
to take any action.  I was argued that the veteran's claim 
was simply ignored and if proper had been taken, she would 
have been granted service connection back in November 1990.  

III.  Legal Analysis-EED-S/C for PTSD.

Where new and material evidence received to reopen a claim 
consists of service department records, the effective date 
should be assigned to agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
§ 3.400(q) (2).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding the 
provisions dealing with reopening of claims based on new and 
material evidence. Such records include, but are not limited 
to: (i) Service records that are related to a claimed in- 
service event, injury, or disease, regardless of whether such 
records mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  An award made 
based all or in part on additional service records is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  38 
C.F.R. § 3.156(c).  

The Board notes that a recent regulatory revision became 
effective on October 6, 2006, during the appeal period.  That 
revision essentially relocated the provisions formerly 
located at 38 C.F.R. § 3.400(q) (2) to 38 C.F.R. § 3.156(c). 
However, the substance of the regulation remains the same.  
Under 38 C.F.R. § 3.156(c) (1), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding the provisions dealing with reopening claims 
based on new and material evidence.  An award made based all 
or in part on such records is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by provisions applicable to the previously 
decided claim. In other words, the provisions applicable to 
the previously decided claim allow for an effective date the 
day after separation from service if the claim is received 
within a year of that date.  

The RO assigned an effective date of May 9, 2003 for the 
grant of service connection for PTSD, taking into 
consideration the previous final denial in November 1990.  
The effective date was based on the fact that the veteran's 
most recent claim to reopen service connection for PTSD was 
received on that date.  

The veteran seeks an earlier effective date.  She argues that 
an earlier effective date is warranted on the basis that 
critical service medical records, which were instrumental in 
the ultimate grant of service connection for the psychiatric 
disorder had not been obtained prior to May 2003.  

After having carefully considered the matter, the Board finds 
that 38 C.F.R. § 3.156(c) (old or new) governs this matter; 
therefore, the effective date for the grant of service 
connection for PTSD is December 1, 1989, the day following 
the veteran's discharge from service.  

In May 2003, the RO verified the veteran's second period of 
service from December 1986 to November 1989, and they 
obtained a copy of her service medical records, as well as 
her military personnel records.  The service medical records 
show that the veteran reported depression and nervousness 
shortly before discharge from military service in November 
1989.  

The Board finds that the service records are the kind of 
evidence that is contemplated under 38 C.F.R. § 3.156 (c).  
These service department records fall within the scope of the 
categories of service records under 38 C.F.R. § 3.156 (c), as 
they are "official service department records that have been 
misplaced" and were located and forwarded to the VA RO.  

With the receipt of the new service medical records, received 
after the decision has become final, the former decision will 
be reconsidered by the adjudicating agency of original 
jurisdiction.  See 38 C.F.R. § 3. 156(c).  The Board notes 
that the effect of the regulation is to readjudicate the 1989 
rating decision.  

The record reflects that, when she filed the claim in 
December 1989, the veteran provided sufficient information to 
the RO for a search of these records.  In November 1990, the 
RO reported that the Army was unable to locate any records to 
certify her second period of service or any service medical 
records.  In other words, the veteran is not at fault for the 
failure of VA to obtain these records earlier.  

The outcome of this case turns upon whether the ultimate 
award of service connection was in fact based, at least in 
part, on the additional service medical records received in 
May 2003.  

The report of the March 2004 VA examination reflects that the 
examiner reviewed these records in great detail.  The 
examiner related the veteran had PTSD as a result of military 
sexual trauma.  She indicated that the veteran had a chronic 
mental condition that originated while she was on active 
duty.  The RO in the April 2004 rating decision granted 
service connection based on the findings in the March 2004 VA 
examination report.  Accordingly, the award of service 
connection was made based in part on the service medical 
records received in May 2003.  

The remaining matter is the effective date to be assigned for 
service connection.  As was noted above, the claim for 
service connection for a nervous disorder was initially 
denied in November 1990.  The previously decided claim for 
purposes of the amended 38 C.F.R. § 3.156(c) is the claim 
received by the RO on December 18, 1989.  Therefore, the date 
of the claim is December 18, 1989.  

In sum, the service records received in May 2003 were 
relevant, new and material in that they demonstrated a 
psychiatric disorder prior to the veteran's discharge from 
service.  Furthermore, a VA examiner has determined that the 
appellant has had PTSD since service (establishing when 
entitlement arose).  As a result, the grant of service 
connection for PTSD must be made effective back to the date 
of receipt of the initial claim.  Furthermore, as the 
December 18, 1989 claim was filed within one year of the 
veteran's discharge from the military, the effective date of 
service connection is December 1, 1989, the day following the 
veteran's separation from service.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002) (the effective date of an award of 
service connection will be the day following separation from 
service, if a claim was received within one year of service 
separation.)   

In summary, the same result would have been obtained under 
either version of 38 C.F.R. § 3.156(c).  It is up to the AOJ 
to determine the rating.


ORDER

An effective date of December 1, 1989 for the grant of 
service connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


